On June 15, 2006, the defendant was sentenced to the following: Count I: A commitment to the Department of Corrections for a term of thirteen (13) months, with five (5) years in the Montana State Prison, suspended, for the offense of Operating a Motor Vehicle While Under the Influence of Alcohol or Drugs, a felony; Count II: Six (6) month commitment to the Missoula County Detention Center, all suspended, for the offense of Driving While License Suspended, a misdemeanor; Count III: Six (6) month commitment to the Missoula County Detention Center, all suspended, for the offense of Failure to Provide Proof of Insurance, a misdemeanor; and Count IV: Six (6) month commitment to the Missoula County Detention Center, all suspended, for the offense of Obstructing a Peace Officer, a misdemeanor. The sentences shall run concurrently with each other.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Robert Henry. The state was represented by Karen Townsend.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there *119is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that did not wish to proceed.
DATED this 19th day of November, 2006.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 2nd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.